Name: Council Regulation (EEC, Euratom, ECSC) No 3619/86 of 26 November 1986 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom of the remuneration and pensions of Officials and Other Servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/ 129 . 11 . 86 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3619/86 of 26 November 1986 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom of the remuneration and pensions of Officials and Other Servants of the European Communities ensure equivalence in purchasing power between the various places of employment ; Whereas the Commission proposed 1 January 1981 as the date on which the new weightings were to take effect ; whereas, however, owing to the dates on which the original and the amended proposals were submitted and the difficulties which have arisen in regard to the exact calculation of the rent item, it is no longer possible to determine with sufficient accuracy the situation which obtained at 1 January 1981 ; whereas it would therefore be advisable to select the first suitable date after the submission of the amended proposal, in this case 1 July 1986 ; whereas the new weightings should therefore take full effect as from that date ; Whereas this will result in the following weightings being applied as from that date : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulation of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (ECSC, EEC, Euratom) No 3580/85 (2), and in parti ­ cular Articles 64 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Condi ­ tions of Employment, Having regard to the Council Decision (8 1 / 1 061 /Euratom, ECSC, EEC) of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities ^), and in particular the second subparagraph of Section II.l.l . of the Annex thereto, Having regard to the proposal from the Commission, Whereas the Commission sent on 23 December 1985 the aforementioned proposal to the Council and whereas that proposal cancelled and replaced the proposal sent to the Council on 26 July 1984 ; Whereas the proposal follows a verification of weightings in all the Member States carried out by the Statistical Office of the European Communities in the 1980's and, as regards the rent item, 1984 and 1985 ; Whereas, since a certain drift has been recorded in the purchasing power parities between officiels employed in the places of employment listed in this Regulation compared with those employed in Brussels, new weight ­ ings should be fixed in eight Member States in order to Denmark 132,3 Germany 108,8 Greece 102,8 France 104,0 Ireland 105,1 Italy (except Varese) 93,6 Varese 92,7 Netherlands 97,9 United Kingdom 103,0 ; Whereas, however, in certain places of employment where the weightings are falling as compared with those in force at 30 June 1986 provision should be made for a phased application in the case in point by set-off against any increases to be made as from 1 July 1986 ; Whereas, as regards the items to be taken for measuring equivalence of purchasing power, especially as regards rents, the method used hitherto for a five-yearly verifica ­ tion have been based on national accounting data ; whereas, however, the proposal refers, as regards rents, to a specific survey carried out by the Statistical Office of the European Communities at the end of 1984 and the begin ­ ning of 1985 to determine the parity between the rents actually charged in the various capitals of the Commu ­ nity ; (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 343, 20. 12. 1985, p. 1 . (3) OJ No L 386, 31 . 12. 1986, p. 6. No L 336/2 Official Journal of the European Communities 29 . 11 . 86 Netherlands United Kingdom  1,4% + 3,0%.. 2. (a) Consequently, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows from 1 July 1986 : Denmark Germany France Ireland United Kingdom 132,3 108,8 104.0 105.1 103,0 . Whereas the results of that survey do not appear to be acceptable since it failed, in particular, to deal with a truly representative sample of accommodation ; whereas, furthermore, the survey should have been conducted, pursuant to the second paragraph of point II.I.l . of the Annex to Decision 81 /1061 /Euratom, ECSC, EEC, in agreement with the national statistical departments ; Whereas, in these circumstances, it would be appropriate at the present stage to continue to apply the old method using national rent averages resulting from the national accounting data pending a Commission study on the possibility of improving the method to be used, at the time of a five-yearly verification, for calculating the rent item ; whereas the weightings adopted under this Regula ­ tion must therefore be determined on that basis ; Whereas the weightings applicable to pensions in the Member States in question must be corrected under the same conditions, HAS ADOPTED THIS REGULATION : Article 1 1 . The weightings applicable to the remuneration of officials and other servants employed in one of the coun ­ tries listed below shall be corrected as follows, and for the first time on 1 July 1986 : (b) As regards the weightings which are the subject of a negative correction, the latter shall be set off, within a limit of 3,3 % per calendar year, against any increases resulting from the annual and interim adjustments of remunerations which will take effect from 1 July 1986. Article 2 The existing weightings applicable to pensions, in accor ­ dance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be corrected under the condi ­ tions set out in Article 1 of this Regulation for the coun ­ tries mentioned in that Article. Denmark Germany Greece France Ireland Italy (except Varese) Varese + 13,2 % + 4,9 %  3,3% + 1 ,0 % + 10,1 %  7,8 %  7,8 % Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ bean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1986. For the Council The President P. WALKER